Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 4, 5, 6, 7, 8, 9, 15, 16 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overzet (FR 2 918 536) (English translation attached) in view of Janvier (FR 3 040 857) (English translation attached) and Bishop (US 3,241,695).
Overzet discloses an apparatus for removing net wrap from a bale, the apparatus comprising:
a frame 31, 41 configured to releasably mount to a vehicle;
a first arm 3 and a second opposed arm 4 coupled to a frame, both first arm 3 AND 
a cutting mechanism 60 movably coupled to a first arm 4, a cutting mechanism including a cutting element/knives 62 extending a length of first arm, a cutting element being configured to move relative to a first arm to cut a net wrap; and
a grabbing mechanism 51 coupled to both a first arm 3 AND 
Overzet discloses (via the English translation) that:
According to a variant, the jaw 6 further comprises cutting means 60, fastening means similar to the attachment means 50, and arranged behind the cutting means 60 that is to say on the side of the frame. Thus, after opening the jaws 3 and 4, the links 20 remain held by the jaws 5 and 6 and do not drag on the ground as may be the case when only the jaw 5 is equipped with attachment means. The device according to the invention may optionally comprise teeth which protrude horizontally at the base of the frame, so as to extend below the jaws 3 and 4, these teeth being intended for holding the ball 2 during the 'surgery.
(Emphasis added.)
In other words, Overzet discloses first arm 4 includes BOTH a cutting element 62 and a grabbing mechanism 52. Overzet does not explicitly disclose movable arms or a cutting element movable relative to first arm 4.
Janvier discloses a chain 164 which moves “fixed blades” 165 relative to first arm 160 (FIG. 1B).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Overzet to include a cutting element movable relative to a first arm, as taught by Janvier, thereby allowing adaptation of a net removal apparatus to any size bale without a user having to exit the vehicle to adjust the apparatus.
And, Bishop discloses-
a frame  configured to releasably mount to a vehicle;
a first arm 160 and a second opposed arm 160 (FIGS. 9-12) coupled to a frame 130, both arms configured to move between a retracted position (solid lines in FIG. 10) where first and second support arms receive and support a bale and an extended position (dotted lines in FIG. 10) where a bale passes between support arms and falls downward;
a movable grabbing mechanism 195, 197 coupled to both arms, a grabbing mechanism being configured to retain a net wrap after a net wrap has been cut by a cutting mechanism and either a first arm or a second arm  moves from a retracted position towards an extended position and a bale falls downward.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Overzet to include first and second opposed arms coupled to a frame, either a first arm or a second arm being configured to move between a retracted position where first and second support arms receive and support a bale and an extended position where a bale passes between support arms and falls downward, as taught by Bishop, thereby allowing bale transport over potentially uneven ground without disturbance to the bale itself.
Claims 12, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overzet in view of Janvier and Bishop and further in view of Simpson (US 5,374,156).
Overzet discloses movable arms 3, 4 and does not explicitly disclose first and second cylinders. Simpson discloses a first cylinder 36 and a second cylinder 36, a first cylinder 36 being pivotally coupled to a frame 34 and to a first arm (indicated generally as 30) to [pivotably] move a first arm between retracted and extended positions (FIG. 6) and a second cylinder 36 being pivotally coupled to a frame 34 and to a second arm to move a second arm between retracted and extended positions. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Overzet to include first and second cylinders, as taught by Simpson, such that a space or gap can 
Allowable Subject Matter
Claims 2, 10, 11, 13, 14 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY W ADAMS/Primary Examiner, Art Unit 3652